FILED
                            NOT FOR PUBLICATION                                 OCT 05 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GEORGE PATTON NELSON, III,                       No. 14-35748

               Plaintiff - Appellant,            D.C. No. 3:14-cv-00180-MO

 v.
                                                 MEMORANDUM*
CHRISTOPHER AIOSA; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      George Patton Nelson, III, appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging violations of his right to sanitary

and safe living conditions. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal for failure to state a claim under Fed. R. Civ. P.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6), Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and for an abuse of

discretion a district court’s order dismissing for failure to prosecute, Ash v.

Cvetkov, 739 F.2d 493, 495 (9th Cir. 1984). We affirm.

      The district court properly dismissed Nelson’s Eighth Amendment claim

alleging that defendants violated his right to sanitary and safe living conditions

because Nelson was not imprisoned. See Pierce v. Multnomah County, 76 F.3d

1032, 1042 (9th Cir. 1996) (“[T]he Eighth Amendment’s prohibition against the

malicious or sadistic use of force does not apply ‘until after conviction and

sentence.’” (citations omitted)).

      The district court did not abuse its discretion in dismissing Nelson’s claim

against the Department of Veteran Affairs because Nelson failed to prosecute the

case. See Ash, 739 F.2d at 496-97 (setting forth factors for evaluating dismissal for

failure to prosecute).

      The district court did not abuse its discretion in denying Nelson’s motion to

compel discovery because Nelson failed to comply with the meet-and-confer rule.

See Fed. R. Civ. P. 37(a) (establishing the meet-and-confer rule); Hallett v.

Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of review and

describing court’s broad discretion to permit or deny discovery).

      We treat Nelson’s motion filed on April 7, 2015 as a motion to file a


                                           2                                      14-35748
supplement to the opening brief, and grant it in part. The Clerk shall file the

supplemental brief, titled “Appellant Nelson’s Memorandum in Support of his

Opening Brief.” Nelson’s request for a temporary injunction, set forth in his April

7, 2015 filing, is denied.

      Nelson’s motion requesting a list of agents employed by defendants, filed on

April 13, 2015, is denied. Nelson’s motion for a temporary injunction, filed on

May 22, 2015, is denied.

      AFFIRMED.




                                           3                                      14-35748